Citation Nr: 1549554	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  14-15 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected migraine headaches.


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel

INTRODUCTION

The Veteran had active service from August 2004 to August 2012.

This matter came before the Board of Veterans' Appeals (Board) on appeal from August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.


FINDING OF FACT

Throughout the appeal period, the Veteran has not had migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for service-connected migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for migraine headaches.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

The Veteran was afforded a VA examination in July 2013 that was adequate as the examiner reviewed the service treatment records, considered the Veteran's history and the current examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Although the VA examiner did not review the entirety of the Veteran's claims file, specifically VA treatment records dated from August 2012 to the time of the examination a year later, the examiner did conduct a complete and thorough physical examination.  This examination was sufficient for the examiner to determine the Veteran's condition and level of symptoms.  Thus, there is adequate medical evidence of record to make a determination in this claim, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326,3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  The reports provide clinical findings which are pertinent to the criteria applicable to rating a migraine headache disability.

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluations and Rating Criteria

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Veteran's appeal originates from a rating decision that granted service connection and assigned the initial rating.  Staged ratings are appropriate in any increased-rating or initial rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran appeals for higher rating for his service-connected migraine headaches, which are rated as 10 percent under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Diagnostic Code 8100 provides for a 30 percent rating for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  It provides for a 50 percent rating for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The rating criteria do not define "prostrating" as used in DC 8100.  By way of reference, the Board notes that according to WEBSTER'S NEW COLLEGE DICTIONARY 909 (3d Ed. 2008), "prostrate" is defined as "physically or emotionally exhausted."  "Incapacitated" is listed as a synonym.  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

III.  Analysis

The Board finds that the preponderance of the evidence indicates that the Veteran does not meet or nearly approximate the criteria for a 30 percent rating for his migraine headaches.  The July 2013 VA headaches examination report shows that at the time, the Veteran reported experiencing "dizziness and head pain with photophobia.  They last a couple of hours and he usually has to sleep it off.  They come 2-3 [times a week] a week, usually in the mornings.  He's currently on propranolol to prevent them and it helps a lot."  He experiences pain in the head and between the eyes.  He also experiences sensitivity to light.

The examiner opined that the Veteran does not have characteristic prostrating attacks of migraine or non-migraine headache pain.  

The examination does not show that the Veteran's disability picture more closely approximates the criteria required for a rating greater than 10 percent for his headaches.  The evidence does not show that he had characteristic prostrating attacks occurring on an average once a month over the last several months.  The examiner opined that the Veteran does not experience prostrating attacks.

The VA treatment records dated since the VA examination do not offer support for a higher rating.  For example, in a note dated in March 2014, it was reported that the Veteran "feels well and reports that propranolol is working well to reduce frequency of headaches."  The note also provides that the migraine condition is well controlled.

The Veteran also submitted documentation from a VA physician that he is taking propranolol, which was also noted in the VA treatment records.  There is no indication from the VA physician of symptoms worse than were reported to the VA examiner.

The Veteran provided testimony as to the frequency and severity of his headaches.  In April 2014, he submitted a timeline of his symptoms and the severity of the attacks.  The Veteran's mother also provided a letter received in May 2014 explaining the Veteran is unable to function when he has headaches multiple times a week.  In his VA Form 9 received in May 2014, the Veteran explained that when he has attacks his head pounds and affects his vision and hearing and he must isolate in a dark room for 1 to 2 hours.  He says these attacks occur 1 to 2 times a month; therefore he should receive a 30 percent rating.  

In deciding the claim, the Board has considered the Veteran's and his mother's statements and reports of his symptoms.  His statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339 (Fed.Cir.2012); Layno v. Brown, 6 Vet. App. 465   (1994).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  The Veteran is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's migraines have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  The VA examiner considered the Veteran's report of the frequency of the headaches which was similar to that reported by the Veteran is his subsequent lay statement.  The VA examination included the examiner's consideration of that history and opinion that the Veteran did not have characteristic prostrating attacks.  Significantly, the examiner did not find that the Veteran suffers from "prostrating" attacks occurring on an average once a month over the last several months.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

IV.  Other Considerations

The evidence in this case does not show that the Veteran has manifestations of migraine headaches that are not contemplated by the rating criteria.  His disability is manifested by pain, nausea, and sensitivity to light.  And that when he experiences migraines he must isolate in a dark room to recover.  The rating criteria contemplate these symptoms in considering the frequency and severity of the headaches.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether there is a collective effect involving the Veteran's other service connected disabilities acting with the psychiatric disability on appeal gives rise to a referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  During the period under consideration, the Veteran was also service-connected for a low back disability.  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. 

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  There is no indication of unemployability.  A claim for TDIU has not been raised in the record.

ORDER

Entitlement to an initial disability rating in excess of 10 percent for service-connected migraine headaches is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


